DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 10, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that Anthru does not have a need to obtain timestamps from different sources that identify what times to play out each separate clip from the separate scheduling providers, and that Anthru cannot be modified to add such a capability because Anthru relies on on-demand clips that can be played at any time and does not solve the problem of determining timing or play out from separate scheduling producers for separate consumers. Remarks, p. 9.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 1 is rejected over a combination of Anthru et al. (US 2010/0138870), Edelman et al. (US 7272658), Addington (US 2002/0199200), Chen (US 2008/0127273), and Fandozzi (US 6766357).
Anthru teaches a method for distributed scheduling, the method comprising: receiving, at a scheduling event messaging element, a plurality of scheduling events and their associated time information from a scheduling producer ([0003], “This metadata is referred to herein as ‘content metadata’, which includes, e.g., the name of the TV program, a synopsis, actors, director, etc., as well as the scheduled time, date, duration and channel for broadcast.” [0035], [0036], “scheduler 240 parses the content metadata associated with the clips stored in content database 235 for determining a transmission order for the multimedia content files.” Figs. 7-8).
Edelman provides a teaching for scheduling event messaging middleware (Col. 13, lines 22-44, “Server 728 acts as the middle-ware providing stream presentation 720 to each entity subscriber, such as entity 737. As such, when stream 732 is to be sent to client 737, scheduler 708 and queue 709 on server 728 facilitate streaming the chunks 
Addington teaches receiving a plurality of scheduling events from a plurality of scheduling producers, and wherein a scheduler is configured to receive scheduling events from any number of different scheduling producers over a network ([0029], “FIG. 1 is a functional block diagram illustrating exemplary components of a system 100 for scheduling the distribution of assets by multiple asset providers 10 to multiple receivers 20 using a scheduler 30 in accordance with an exemplary embodiment of the present invention.” Fig. 1). Addington additionally teaches the plurality of scheduling producers are separate devices connected to the scheduler over a network ([0022], “An asset provider can comprise any entity that distributes the asset to one or more receivers.” [0029], “FIG. 1 is a functional block diagram illustrating exemplary components of a system 100 for scheduling the distribution of assets by multiple asset providers 10 to 
Taking the teachings of the references together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to produce an improved combined system. In view of Edelman, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthru such that the associated time information includes time-stamps in order to maintain timing of original media, and to facilitate synchronization of content during broadcast or playback. See Edelman: Col. 5, lines 27-41. By enabling the reception of scheduling events from any number of different scheduling producers as taught by Addington, the modification of the combination with Addington’s teachings would serve to enhance system flexibility and efficiency. Additionally, in view of Addington, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify such that the plurality of scheduling producers are separate devices connected to the scheduling event messaging middleware over a network in order to facilitate reception and distribution of data between the plurality of scheduling producers and the scheduling event messaging middleware.

Applicant additionally submits that the timing information provided in Anthru is simply the time that “elapsed since the identified clip was last broadcast,” and it is not a time-stamp that “identifies a time for a specific channel, from the plurality of channels, at 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 1 is rejected over a combination of Anthru et al. (US 2010/0138870), Edelman et al. (US 7272658), Addington (US 2002/0199200), Chen (US 2008/0127273), and Fandozzi (US 6766357).
As presented in the claim rejections under 35 USC § 103, receiving, at a scheduling event messaging element, a plurality of scheduling events and their associated time information from a scheduling producer ([0003], “This metadata is referred to herein as ‘content metadata’, which includes, e.g., the name of the TV program, a synopsis, actors, director, etc., as well as the scheduled time, date, duration and channel for broadcast.” [0035], [0036], “scheduler 240 parses the content metadata associated with the clips stored in content database 235 for determining a transmission order for the multimedia content files.” Figs. 7-8).
Edelman provides a teaching for time information comprising timestamps (Col. 5, lines 27-41, “Because a media stream generally comprises a group of packets 
In view of Edelman, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthru such that the associated time information includes time-stamps in order to maintain timing of original media, and to facilitate synchronization of content during broadcast or playback. See Edelman: Col. 5, lines 27-41.

The above remarks similarly apply to claims 8 and 15. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1, 3-5, 8, 10-12, 15, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Anthru et al. (US 2010/0138870), Edelman et al. (US 7272658), Addington (US 2002/0199200), Chen (US 2008/0127273), and Fandozzi (US 6766357).

Regarding claim 1, Anthru teaches a method for distributed scheduling, the method comprising:
receiving, at a scheduling event messaging element, a plurality of scheduling events and their associated time information from a scheduling producer ([0003], “This metadata is referred to herein as ‘content metadata’, which includes, e.g., the name of the TV program, a synopsis, actors, director, etc., as well as the scheduled time, date, duration and channel for broadcast.” [0035], [0036], “scheduler 240 parses the content metadata associated with the clips stored in content database 235 for determining a transmission order for the multimedia content files.” Figs. 7-8); and
sending, from the scheduling event messaging element, the plurality of scheduling events and their associated time information, that was received from the scheduling producer to a scheduling consumer ([0036], “In addition, scheduler 240 provides additional scheduling information, via signal 241, to ESG generator 215 for use in forming the ESG transmitted to the receivers.”);
wherein the scheduling consumer turns the plurality of scheduling events into playouts for each channel in a plurality of channels ([0003], “A user 
wherein time information identifies a time for a specific channel, from the plurality of channels, at which the specific channel is to play one or more of the plurality of scheduling events ([0003], “This metadata is referred to herein as ‘content metadata’, which includes, e.g., the name of the TV program, a synopsis, actors, director, etc., as well as the scheduled time, date, duration and channel for broadcast.” [0035], [0036], “scheduler 240 parses the content metadata associated with the clips stored in content database 235 for determining a transmission order for the multimedia content files.” Figs. 7-8).
Anthru does not expressly teach that the associated time information are time-stamps. Anthru does not expressly teach that the scheduling event messaging element is a scheduling event messaging middleware. Anthru also does not expressly teach receiving the plurality of scheduling events and their associated time-stamps from a plurality of scheduling producers. Anthru also does not expressly teach that the plurality of scheduling producers are separate devices connected to the scheduling event messaging middleware over a network. Anthru also does not expressly teach that the scheduling event messaging middleware is configured to receive scheduling events 
Edelman provides a teaching for scheduling event messaging middleware (Col. 13, lines 22-44, “Server 728 acts as the middle-ware providing stream presentation 720 to each entity subscriber, such as entity 737. As such, when stream 732 is to be sent to client 737, scheduler 708 and queue 709 on server 728 facilitate streaming the chunks via connection 72.”). Edelman also provides a teaching for time information comprising timestamps (Col. 5, lines 27-41, “Because a media stream generally comprises a group of packets transmitted over some network, it is important for the destination application to be able to assemble and play the data packets in order and according to the timing of the original image/media. Therefore, the header information also includes time 102, which is typically a time stamp for the recording or sampling of the particular packet. The destination application may use time 102 to synchronize each of the packets that it receives in the stream. The application will then know to play a packet with time 102 designating 1020 before a packet with time 102 designating 1040. The time stamp may 
In view of Edelman’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the scheduling event messaging element is a scheduling event messaging middleware. The modification would serve to improve system interoperability. Additionally, in view of Edelman, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthru such that the associated time information includes time-stamps in order to maintain timing of original media, and to facilitate synchronization of content during broadcast or playback. See Edelman: Col. 5, lines 27-41.
The combination teaches the limitations specified above; however, the combination does not expressly teach receiving the plurality of scheduling events and their associated time-stamps from a plurality of scheduling producers. The combination also does not expressly teach that the plurality of scheduling producers are separate devices connected to the scheduling event messaging middleware over a network. The combination also does not expressly teach that the scheduling event messaging middleware is configured to receive scheduling events from any number of different scheduling producers over the network. The combination also does not expressly teach sending the plurality of scheduling events and their associated time-stamps information, that were received from the plurality of scheduling producers to a plurality of scheduling consumers. The combination also does not expressly teach wherein the scheduling event messaging middleware is further configured to send scheduling events and their 
Addington teaches receiving a plurality of scheduling events from a plurality of scheduling producers, and wherein a scheduler is configured to receive scheduling events from any number of different scheduling producers over a network ([0029], “FIG. 1 is a functional block diagram illustrating exemplary components of a system 100 for scheduling the distribution of assets by multiple asset providers 10 to multiple receivers 20 using a scheduler 30 in accordance with an exemplary embodiment of the present invention.” Fig. 1). Addington additionally teaches the plurality of scheduling producers are separate devices connected to the scheduler over a network ([0022], “An asset provider can comprise any entity that distributes the asset to one or more receivers.” [0029], “FIG. 1 is a functional block diagram illustrating exemplary components of a system 100 for scheduling the distribution of assets by multiple asset providers 10 to multiple receivers 20 using a scheduler 30 in accordance with an exemplary embodiment of the present invention.” Fig. 1).
Considering Addington’s teaching with the combination, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include receiving the plurality of scheduling events and their associated time-stamps from a plurality of scheduling producers, and such that the scheduling event messaging middleware is configured to receive scheduling events from any number of different scheduling producers. By enabling the reception of 
The combination teaches the limitations specified above; however, the combination does not expressly teach sending the plurality of scheduling events and their associated time-stamps information, that were received from the plurality of scheduling producers to a plurality of scheduling consumers. The combination also does not expressly teach wherein the scheduling event messaging middleware is further configured to send scheduling events and their associated time-stamps to any number of different scheduling consumers. The combination also does not expressly teach that each of the plurality of scheduling consumers includes a state machine that turns the plurality of scheduling events into playouts for each channel in a plurality of channels.
Chen teaches a scheduler further configured to send scheduling events to any number of different scheduling consumers ([0021], “As illustrated in FIG. 1, the EPG system includes a scheduling server 20, an EPG server 10, an EPG server 11, an EPG server 12, an EPG server 13, a broadband access server 30, a broadband access server 31, a set-top-box 1 and a set-top-box 2. The scheduling server 20 stores a scheduling policy used in EPG system for selecting EPG servers to provide service for users according to the scheduling policy, such as payload equalizer scheduling.”).

The combination teaches the limitations specified above; however, the combination does not expressly teach does not expressly teach that each of the plurality of scheduling consumers includes a state machine that turns the plurality of scheduling events into playouts for each channel in a plurality of channels.
Fandozzi teaches a state machine that turns a plurality of events into playouts (Col. 6, line 48 to col. 7, line 4, “Referring now to FIG. 6, a simplified state diagram for the queue manager will now be described. The queue manager generally is in a wait state 600 until a transaction request is received. The state diagram illustrates states for receiving a request to add to the queue, receiving a new playlist, and receiving a play while transfer (pwt) request.” Fig. 6).
In view of Fandozzi’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that each of the plurality of scheduling consumers includes a state machine that turns the plurality 

Regarding claim 8, Anthru teaches a system, comprising: processor; and memory ([0033], “Head-end 150 is a processor-based system and includes one, or more, processors and associated memory as represented by processor 190 and memory 195 shown in the form of dashed boxes in FIG. 7.” [0066]). The rejection of claim 1 is similarly applied to the remaining limitations of claim 8.

Regarding claim 15, Anthru teaches a non-transitory computer readable storage medium ([0033], [0066]). The rejection of claim 1 is similarly applied to the remaining limitations of claim 15.

Regarding claims 3, 10, and 17, the combination further teaches
wherein each state machine maintains a variety of data structures in persistent storage (Fandozzi: Col. 6, lines 41-47; Col. 6, line 48 to col. 7, line 4; Fig. 6),
the variety of data structures maintaining one or more of the following information about: playlists (Fandozzi: Col. 6, line 48 to col. 7, line 4, “Referring now to FIG. 6, a simplified state diagram for the queue manager will now be described. The queue manager generally is in a wait state 600 until a transaction request is received. The state diagram illustrates states for receiving a request to add to the queue, receiving a new playlist, and receiving a play while transfer 

Regarding claims 4, 11, and 18, the combination further teaches wherein the plurality of scheduling events include one or more of the following: playlists, content identifiers, timing information, and actions (Anthru: [0003], “This metadata is referred to herein as ‘content metadata’, which includes, e.g., the name of the TV program, a synopsis, actors, director, etc., as well as the scheduled time, date, duration and channel for broadcast.” [0035], [0036]).

Regarding claims 5, 12 and 19, the combination further teaches wherein the plurality of scheduling producers includes one or more of the following: content providers, content management systems, advertising systems, and emergency broadcast systems (Anthru: [0003], [0035], [0036], “scheduler 240 parses the content metadata associated with the clips stored in content database 235 for determining a transmission order for the multimedia content files. Figs. 7-8).

Claims 2, 9, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Anthru, Edelman, Addington, Chen, Fandozzi, and Kosiba (US 2009/0094376).


Kosiba provides a teaching for a playout comprising a timestamped sequence of clips to be played out ([0040], “url is the requested playlist file URL.” [0041], “index is the index into the playlist identifying the specific clip (e.g. starting at fourth clip).” [0042], “offset is the start time within the clip (i.e. 30 seconds into the clip). … The offset parameter may be provided as a Normal Play Time (NPT) timestamp in a sec.frac format, although other timestamp formats may used as well (e.g., SMPTE (Society of Motion Picture and Television Engineers) and hh:mm:ss:ff (hours:minutes:seconds:fractional_seconds) formats).”).
In view of Kosiba’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that a playout comprises a timestamped sequence of clips to be played out for a particular channel. The modification would serve to facilitate organization and management of clips.

Claims 6, 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Anthru, Edelman, Addington, Chen, Fandozzi, and Lin et al. (US 2007/0250858).

Regarding claims 6, 13, and 20, the combination further teaches wherein the plurality of scheduling consumers includes guide generators that create channel guides 
Lin teaches continuously updating channel guides ([0015], “The database 140 is updated continuously as EPG data arrives embedded within the DTV signal stream. This ensures that the database 140 always contains the most recent EPG information that is available from the DTV broadcaster.”).
In view of Lin’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the channel guides are continuously updated. The modification would serve to ensure that channel guides are using the most recent information available. The modification thereby improve the overall user experience.

Claims 7 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Anthru, Edelman, Addington, Chen, Fandozzi, and Herlein et al. (US 2010/0011407).

Regarding claims 7 and 14, the combination teaches the limitations specified in claims 1 and 8, and further teaches that the playlist is managed using a state machine 
Herlein teaches that a plurality of playlist systems may be synchronized with each other in order to implement a broadcast system with a global playlist schedule (Abstract, “the playlists of department channels or groups of department channels are synchronized to endpoints defined in a global playlist schedule.” [0006], [0007], “the playlist of at least two individual channels are synchronized by adding filler content to at least one of the playlists of the at least two individual channels to synchronize the playlists of the at least two individual channels to end at a common endpoint.”).
In view of Herlein’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination in order to enable the combined system to provide clips from various content providers in synchronized playlists. Moreover, taking the teachings of Herlein with those of the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination to use state machines to manage the playlists, the state machines thus being synchronized following the teachings of Herlein. The modification would serve to facilitate management and distribution of content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aggarwal et al. (US 6477180) discloses a system comprising a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.